 



Exhibit 10.44
AMENDMENT NO. 2 TO ESCROW AGREEMENT
     This Amendment No. 2 to Escrow Agreement is made this 11th day of March,
2008, by and among AMDL, Inc., a Delaware corporation (“Buyer”), Jade Capital
Group Limited, a British Virgin Islands corporation (“Jade Capital”), Pearl King
Global Limited (“Pearl King”), and Homing Nominees Limited (“Homing”)
(collectively Pearl King and Homing are referred to as “Shareholders”) and Louis
Taubman, Esquire (in his capacity as Escrow Holder hereunder, the “Escrow
Holder”).
RECITALS
     This Amendment is being entered into in reference to the following facts:
     A. During the period after the execution of the Escrow Agreement dated as
of September 28, 2008 (“Escrow Agreement”) and between the date of Amendment
No. 1 thereto and the date hereof, the China State Federal Drug Agency (“SFDA”)
has undergone significant changes in administration and the SFDA has recently
changed its policies with regard to the approval process for both drug and
device applications, none of which changes could have been reasonably
anticipated by the parties to the Escrow Agreement at the time of execution
thereof.
     B. Both Buyer and Jade Capital have proceeded diligently with the
preparation and filing of the SFDA application for approval of DR-70®, but some
of the delays were attributable to Buyer.
     C. In fairness to Jade Capital and its stockholders, Buyer has agreed to
extend the date for receipt of SFDA approval of DR-70® to March 28, 2009.
     NOW, THEREFORE, it is agreed as follows:
     1. Article 2 of the Escrow Agreement is amended and restated to read in
full as follows:
“ARTICLE 2 – THE ESCROW
     The Escrow Holder shall disburse the Escrow Shares in accordance with the
following procedures:
     (a) If, before March 28, 2009, Jade Capital and/or the Shareholders shall
have demonstrated that People’s Republic of China State Federal Drug Agency or
other appropriate agency (“SFDA”) has issued a permit or the equivalent
regulatory approval for Buyer to sell and distribute DR-70® in the People’s
Republic of China without qualification (the “Approval to Market DR-70®”), in
form and substance satisfactory to Buyer, then the Escrow Holder shall promptly
disburse the Escrow Shares to Jade Capital and/or Shareholders, in such
proportions as Jade Capital shall instruct.

 



--------------------------------------------------------------------------------



 



     (b) If Jade Capital has not notified Escrow Holder that the SFDA has issued
the Approval to Market DR-70® before March 28, 2009, or if Buyer disputes that
the purported approval is satisfactory, the Escrow Shares shall be delivered by
Escrow Holder to Buyer for cancellation.”
     2. All other provisions of the Escrow Agreement, as amended, shall remain
unchanged by this Amendment No. 2.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date and year first above written.

                  “BUYER”   “JADE CAPITAL”    
 
                AMDL, INC., a Delaware corporation   Jade Capital Group Limited,
a British Virgin
Islands corporation
 
               
By: 
/s/ Gary L. Dreher   By:  /s/ Minghui Jia    
 
 
Gary L. Dreher, President    
 
Minghui Jia, Managing Director    
 
                Agreed and accepted:   “SHAREHOLDERS”    
 
                “ESCROW HOLDER”   PEARL KING GLOBAL LIMITED    
 
                /s/ Louis Taubman   By:  /s/ Minghui Jia                 Louis
Taubman, Esquire     Minghui Jia, Director    
 
                        HOMING NOMINEES LIMITED    
 
                        By: Benefit Capital Limited    

             
 
  By:   /s/ Minhui Jia
 
Authorized Officer    

2